DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 07/19/2022 has been entered.  Claims 16 and 22-30 are currently pending in the application.  Any rejection(s) and/or objection(s) made in the previous Office Action and not repeated below, are hereby withdrawn due to Applicant's amendments and/or arguments in the response filed on 07/19/2022.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed feature "the row spacing (L2) between successive rows (38, 39, 40) within each subgroup (42, 43) being the same" as recited in claim 27 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required:
In claim 27, there is no antecedent basis in the specification for "the row spacing (L2) between successive rows (38, 39, 40) within each subgroup (42, 43) being the same"
Claim Objections
Claims 16, 26 and 27 are objected to because of the following informalities:
In claim 1, line 24, "the row spacing" appears to read "a row spacing" as it is the first time the limitation is recited;
In claim 26, there are two instances of "each subgroup" which appears to read "each of the at least two subgroups" for further clarity and proper antecedent basis;
In claim 27, there are two instances of "each subgroup" which appears to read "each of the at least two subgroups" for further clarity and proper antecedent basis;
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 27 recites the limitation "wherein the second zone (35) comprises at least two subgroups (42, 43) of the rows, each subgroup comprising two to four rows (38, 39, 40) arranged in succession, the row spacing (L2) between successive rows (38, 39, 40) within each subgroup (42, 43) being the same", which renders the claim indefinite.  Claim 27 depends from claim 16, and claim 16 has set forth "the row spacing (L3) between each respective row (39) in the second zone (35) and a following adjacent row (40) in the second zone (35), viewed in the fiber running direction (C), is different from the row spacing (L2) between the respective row (39) and a preceding adjacent row (38) in the second zone (35)".  As such, claim 27 inherits the claimed subject matter of claim 16, but appears to be conflicting with claim 16.  Therefore, the metes and bounds of the claim are unclear and cannot be ascertained.  Accordingly, claim 27 has not been applied with prior art.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 22 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 22 is dependent from claim 16, but fails to further limit the subject matter of claim 16.  The only limitation of claim 22 has already been recited in the bottom two lines of amended claim 16.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 16, 22-26, 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Karlsson (DE 3318580 A1) in view of Graf (US 4,590,645 A).
Regarding claim 16, Karlsson discloses a flat clothing (flat clothing 10; fig. 1; para. 0102) for a revolving flat (flat bar 11; figs. 1-2) of a carding machine (paras. 0020-0022), comprising: 
a foundation (hook bed 14; figs. 1-2; para. 0102) with a length (see fig. 1) that corresponds to a working width of the carding machine and a width viewed in a fiber running direction of fibers (corresponding to drum rotation direction A; figs. 1-2; para. 0104) through the carding machine (fig. 1; para. 0104); 
a plurality of clothing tips (tips 19; figs. 1-2; para. 0103) formed from U-shaped wire hooks (U-shaped teeth 15; fig. 4; para. 0103) that penetrate through the foundation (figs. 1-2; paras. 0102-0103), the wire hooks formed from a wire having a cross-sectional width (see fig. 4; paras. 0102-0103) with two legs that define the clothing tips (legs 17; fig. 4; paras. 0102-0103), the wire hooks each comprising a back (web 16; fig. 4; paras. 0102-0103) with a back length that connects the two legs (see fig. 4; paras. 0102-0103), the legs each having a tip axis (vertical axis; see fig. 4) and the back situated with a back axis (horizontal axis; see fig. 4) connecting the tip axes in a direction of the length (see fig. 4); 
the clothing tips (tips 19; fig. 1) situated in adjacent rows with a row spacing between each of two successive rows in the fiber running direction (fig. 1; para. 0104), wherein a row offset in the direction of the length is defined between the clothing tips in the adjacent rows such that the clothing tips are not situated one behind the other in successive rows in the fiber running direction (see figs. 1, 3; paras. 0048, 0125); 
a first zone of the rows of clothing tips in the fiber running direction and a second zone of the rows of clothing tips successive to the first zone in the fiber running direction (as positions of tips 19 correspond to positions of U-shaped teeth 15, fig. 3 is annotated to show a first zone and a second zone separated by dash lines; see fig. 1 and annotated fig. 3), wherein each of the first and second zones has at least three rows of the clothing tips (see annotated fig. 3); and 
the row spacing between each respective row in the second zone and a following adjacent row in the second zone, viewed in the fiber running direction, is different from the row spacing between the respective row and a preceding adjacent row in the second zone (see annotated fig. 3; para. 0111).
Karlsson does not explicitly disclose wherein a row offset of the first zone is greater than a row offset of the second zone; in the first zone, the row offset from one row to a following row is the same for all rows in the first zone; and in the second zone, the row offset from one row to a following row is the same for all rows in the second zone, wherein in the first zone, the row spacing from one row to a following row is the same for all rows in the first zone.  However, Karlsson does disclose that the clothing tips 19 are spaced equally from one another (para. 0104), and Fig. 1 of Karlsson appears to show that the clothing tips in the plurality of rows are also aligned in arrays, which indicates that the row offset from one row to a following row is the same for all rows.  Further, Graf teaches a flat clothing of a carding machine  (fig. 1; col. 2, ll. 5-17, 47-58; claim 1)  comprising a plurality of clothing tips (tooth tips 2, 3; fig. 1; col. 2, ll. 57-64) formed from U-shaped wire hooks (wire hooks 1; fig. 1; col. 2, ll. 57-64), two successive zones (group 5 forming a first zone and zone 6 forming a second zone; fig. 5; col. 4, ll. 48-62) of rows of the clothing tips in a fiber running direction (denoted by arrow F; fig. 5; col. 4, ll. 48-53), wherein a row offset of the first zone is greater than a row offset of the second zone (g1 is greater than g2; fig. 5; col. 4, ll. 54-68; col. 5, ll. 1-5); in the first zone, the row offset from one row to a following row is the same for all rows in the first zone (g1; fig. 5; col. 4, ll. 54-68; col. 5, ll. 1-5); and in the second zone, the row offset from one row to a following row is the same for all rows in the second zone (g2; see fig. 5; col. 4, ll. 54-68; col. 5, ll. 1-5), wherein in the first zone, the row spacing from one row to a following row is the same for all rows in the first zone (as can be deduced from same row offset g1 and straight line 8; see fig. 5; col. 4, ll. 54-68; col. 5, ll. 1-5).  Both Karlsson and Graf teach effectively removing contaminants by the arrangement of clothing tips.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the flat clothing as disclosed by Karlsson, with wherein a row offset of the first zone is greater than a row offset of the second zone; in the first zone, the row offset from one row to a following row is the same for all rows in the first zone; and in the second zone, the row offset from one row to a following row is the same for all rows in the second zone, wherein in the first zone, the row spacing from one row to a following row is the same for all rows in the first zone, as taught by Graf, in order to provide an improved card clothing for carding machines which comprises no free lanes, yet obviates a damming effect of fibers at the leading end of the card clothing (Graf; col. 2, ll. 5-10, col. 5, ll. 55-63).
Karlsson does not explicitly disclose wherein the row offset of the first zone and the row offset of the second zone are greater than a cross-sectional width of the wire.  However, one of ordinary skill of the art would recognize that wherein the row offset of the first zone and the row offset of the second zone are greater than a cross-sectional width of the wire as depicted in figs. 3-4 of Karlsson.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the dimensions of the wire and the row offsets as disclosed by Karlsson, with wherein the row offset of the first zone and the row offset of the second zone are greater than the cross-sectional width of the wire, in order to optimize the wired hook distribution to efficiently remove contaminants in various sizes and simultaneously orientate the fibers in the fiber running direction depending on characteristics of a specific fiber material for carding, since the claimed feature is merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 22, Karlsson and Graf, in combination, disclose the flat clothing according to claim 16.  As addressed in claim 16, by modification of Karlsson with Graf, wherein in the first zone, the row spacing from one row to a following row would be the same for all rows in the first zone.
Regarding claim 23, Karlsson and Graf, in combination, disclose the flat clothing according to claim 16, and Karlsson further discloses wherein the row spacing between each respective row in the second zone and a following further row in the second zone, viewed in the fiber running direction, is smaller than the row spacing between the respective row and the preceding row in the second zone (see annotated fig. 3; para. 0111).
Regarding claim 24, Karlsson and Graf, in combination, disclose the flat clothing according to claim 16, and Karlsson further discloses wherein an extension of the first zone in the fiber running direction is 30% to 70% of an extension of the second zone in the fiber running direction (see annotated fig. 3).
Regarding claim 25, Karlsson and Graf, in combination, disclose the flat clothing according to claim 24, and Karlsson further discloses wherein the second zone comprises at least seven rows (see annotated fig. 3).
Regarding claim 26, Karlsson and Graf, in combination, disclose the flat clothing according to claim 25, and Karlsson further discloses wherein the second zone comprises at least two subgroups of the rows, each subgroup comprising two to four rows arranged in succession (see annotated fig. 3), the row spacing between successive rows within each subgroup increasing or decreasing (see annotated fig. 3; para. 0111), wherein one of the subgroups (subgroup 1; see annotated fig. 3) with increasing row spacing (row spacing increasing opposite the fiber flow direction A; see annotated fig. 3) is followed by one of the subgroups (subgroup 2; see annotated fig. 3) with decreasing row spacing (row spacing decreasing in the fiber flow direction A; see annotated fig. 3), or one of the subgroups with decreasing row spacing is followed by one of the subgroups with increasing row spacing.
Regarding claim 28, Karlsson and Graf, in combination, disclose the flat clothing according to claim 25, and Karlsson further discloses the flat clothing comprising 30 to 48 rows (30 rows; see fig. 1), wherein the first zone comprises 3 to 45 rows (see annotated fig. 1).
Regarding claim 30, Karlsson and Graf, in combination, disclose a revolving flat (flat bar 11; figs. 1-2) for a carding machine (paras. 0020-0022), comprising the flat clothing (as addressed above for claim 16) according to claim 16.
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Karlsson (DE 3318580 A1) and Graf (US 4,590,645 A) and further in view of Hollmann (US 5,067,203 A)
Regarding claim 29, Karlsson and Graf, in combination, disclose the flat clothing according to claim 16.  Karlsson does not explicitly disclose wherein a distance of the tip axis of a first one of the wire hooks from an oppositely situated tip axis of a subsequent one of the wire hooks in the same row is the same as the length of the backs of the wire hooks.  However, Fig. 1 of Karlsson does show wherein a distance of the tip axis of a first one of the wire hooks from an oppositely situated tip axis of a subsequent one of the wire hooks in the same row is substantially the same as the length of the backs of the wire hooks.  Further, Hollmann teaches a flat clothing (col. 3, ll. 6-12; claim 1) of a carding machine comprising a plurality of clothing tips (tips 1, 2; fig. 3; col. 3, ll. 6-12) formed from U-shaped wire hooks (teeth; fig. 3; col. 3, ll. 6-12), wherein a distance of a tip axis of a first one of the wire hooks from an oppositely situated tip axis of a subsequent one of the wire hooks in the same row is the same as the length of the back of a wire hook (neighboring groups being spaced from one another at a spacing e equal to said spacing a; fig. 1; claim 1).  Karlsson and Hollmann are analogous arts.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the wire hook distribution as disclosed by Karlsson, with wherein a distance of the tip axis of a first one of the wire hooks from an oppositely situated tip axis of a subsequent one of the wire hooks in the same row is substantially the same as the length of the backs of the wire hooks, as taught by Hollmann, in order to optimize the wire hook distribution of the flat clothing to efficiently remove contaminants in various sizes and simultaneously orientate the fibers in the fiber running direction (Hollmann; col. 3, ll. 55-61).   

    PNG
    media_image1.png
    671
    1457
    media_image1.png
    Greyscale

Annotated Fig. 3 from DE 3318580 A1

Response to Arguments
In view of Applicant's amendment, newly modified grounds of rejection have been identified and applied as necessitated by the amendment.  The majority of Applicant's arguments with respect to the references Hollmann and Zhang are mute in view of the new grounds of rejections.  Further, Applicant's arguments filed 07/19/2022 have been fully considered and addressed as follows.
Applicant remarks: Applicant asserts that Applicant's statement "Obviously, zones can be arbitrarily designated" in Applicant's previous response filed 02/15/2022 meant to convey that, for purposes of the rejection, it was obvious that the "zone line" was arbitrarily drawn.
Examiner's response: Examiner respectfully disagrees.  Based on Oxford Languages, the term "can" is defined as "be able to" or "be permitted to", while the term "was" refers to something occurred.  It seems that what Applicant "meant to convey" is significantly different from what is really conveyed by the statement. 
Applicant remarks: Applicant asserts that there is no basis for the designation of zones with respect to Fig. 3 of Karlsson as annotated in the Office Action, because the reference does not provide any structural distinctions to define one section or zone of rows from another.
Examiner's response: Examiner respectfully disagrees.  The designated zones do have structural distinctions with respect to tick densities.  Actually, Karlsson discusses different zones throughout the specification with respect to tick densities, such as "at least three zones of different tick densities" in para. 0027, "The zone or zones of higher tick density" in para. 0031, "Scratch field extending tick zones, each of which has at least two rows of ticks, contains ticks of different wire fineness, i.e. different numbers" in para. 0077, and additional discussions in the rest of the specification.  As such, there is sufficient basis for the designation of zones because the zones are characterized with different tick densities which are structural distinctions.
Applicant remarks: Applicant asserts that the rejection attempts to modify the structure of Karlsson so that the row offset in a first zone is constant and is different from a constant row offset of the second, successive zone, which would defeat the intended purpose and function of Karlsson, which is to provide an enhanced carding by continuously increasing "tick density" in the direction of rotation of the drum.
Examiner's response: Examiner respectfully disagrees.  First, Karlsson discloses that the tick density may be increased continuously or essentially continuously in the fiber rotation (para. 0045), which means that the tick density can be essentially continuously increased with temporary non-increases.  Second, a constant row offset in a zone does not mean that the "tick density" is not continuously increased.  It is noted that in the disclosure of Karlsson, the tick density is increased in the fiber running direction by decreasing row spacing between the rows of hooks 20 in the fiber running direction (figs. 1-3; paras. 0111-0114).  As such, modifying the row offsets without reducing the number of ticks per row will not affect the increasing of tick density, and therefore will not defeat the intended purpose and function of Karlsson '580.
Applicant remarks: Applicant asserts that modifying Karlsson to have equal row spacing in the first zone is hindsight appreciation of the instant application.
Examiner's response: Examiner respectfully disagrees.  It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  As discussed above, Karlsson discloses that the clothing tip density may be increased continuously or essentially continuously in the fiber rotation (para. 0045), which means that the clothing tip density corresponding to the overall row spacing can be essentially continuously increased with temporary non-increases.  The cited secondary reference teaches another approach of increasing clothing tip density by continuously reducing the overall row spacing of a plurality of successive zones while the row spacing of the rows within each zone is the same.  In an effort of further improving Karlsson, one of ordinary skill of the art would glimpse from this approach would help to obviate a damming effect of fibers at the leading end of the card clothing.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732

/KHOA D HUYNH/            Supervisory Patent Examiner, Art Unit 3732